Title: From George Washington to Bushrod Washington, 8 March 1798
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 8th Mar: 1798.

As some time has elapsed since I have heard from you, and some things remained to be done by the Auditor of which you were to give me the result I have been apprehensive of a return of your fever and wish to hear of the perfect recovery of yourself & Mrs Washington who we are informed has also been sick.
In one of my last letters to you, was enclosed a certified copy of the publication of the Chancery decree in the London Gazette

relative to Colvills Affairs. Did it get safe to your hands? and in that, or another letter I asked what steps I ought to take to legalize Genl Lee’s Conveyance of Land to me, as the proof thereof was not in time? and whether the Post master in Richmond charged you with the Postage of my letters? To none of these have you made any response.
But the motive which has induced me to write you, at this moment, will be found in the enclosed correspondences & with the observation and enquiry which follow, will explain the object of giving you the trouble of reading them.
Mr Nicholas (who is a conspicuous performer in this business) is a Gentleman with whom I have no recollected acquaintance, and the political conduct of all those of the name, whom I do know, adds nothing to my esteem of them. He seems very desirous of drawing me into a correspondence on Party subjects; which—of all others—is not the most pleasant: and even civil answers upon this topic to one of whose character I know nothing, might be imprudent.
Enquiring, upon the receipt of the first letter from Mr Nicholas, who he was, it was answered—I think by Doctr Stuart—that he was Clerk of Albemarle Court; was a respectable man; well disposed to the Government; and the reputed author of a number of pieces under the signature of Americanus. Since that, he has doubted whether it is the person he had in view, or not; this circumstance, and Mr Nicholas in his last letter speaking of you as his intimate friend, has induced me to give you the reading of all the letters; and to rest it with you, from a view of the subject, and the knowledge you possess of the character of Mr Nicholas, to forward, or return to me, the letter herewith enclosed, to its address. It is left open for your perusal—If it goes on, seal & put it under another cover, or not, as you please. The other enclosures will be returned to me of course. Our love to Mrs Washington and with sincere friendship I remain Your Affectionate Uncle

Go: Washington

